     Case 2:20-cv-00514-SPL--MTM Document 60 Filed 06/19/20 Page 1 of 2




 1                                                                                           MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Marisol Mendoza,                                No. CV-20-00514-PHX-SPL (MTM)
10                        Petitioner,
                                                      ORDER
11    v.
12    William Barr, et al.,
13                        Respondents.
14
15          Pursuant to the Court’s June 18, 2020 Order (Doc. 55), and on review of the parties’

16    proposed forms of order (Doc. 58),

17          IT IS ORDERED:

18          (1)    Petitioner shall receive a medical examination once daily, during which her

19    vitals shall be taken. Petitioner shall have her vitals taken a second time daily unless

20    deemed medically unnecessary based on the daily examination.

21          (2)    While she is housed in Bravo 600, at least once every six hours, or more

22    frequently if medically necessary, medical personnel shall enter Petitioner’s cell to

23    determine whether she requires further medical assistance.

24          (3)    Petitioner shall receive a mental health examination no later than by June 24,

25    2020, using the Columbia Suicide Severity Rating Scale (“CSSRS”). Thereafter, based on

26    the examination, shall receive further mental health assessments, including CSSRS, as

27    deemed medically necessary.        She shall continue to receive her antidepressants as

28    prescribed and further mental health care as prescribed, or medically necessary.
     Case 2:20-cv-00514-SPL--MTM Document 60 Filed 06/19/20 Page 2 of 2




 1             (4)   Petitioner shall be educated on COVID-19 symptoms that are associated with
 2    post-infection risk of medical decline and advised to inform staff should she experience
 3    any such symptoms.
 4             (5)   The parties shall file a joint status report within 14 days of the date of this
 5    Order.
 6             IT IS FURTHER ORDERED that Petitioner’s unopposed Motion to Extend Time
 7    (Doc. 56) is granted and the parties’ Joint Proposed Order (Doc. 58) is accepted as filed.
 8             Dated this 19th day of June, 2020.
 9
10                                                        Honorable Steven P. Logan
11                                                        United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
